                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TROY BACKUS,
                                   7                                                     Case No. 16-cv-03916-HSG
                                                      Plaintiff,
                                   8
                                                v.                                       JUDGMENT
                                   9
                                        BISCOMERICA CORPORATION,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is hereby entered consistent with the Court’s Order Granting Motion to Dismiss,

                                  14          This document constitutes a judgment and a separate document for purposes of Federal

                                  15   Rule of Civil Procedure 58(a).

                                  16          Dated at Oakland, California, this 10th day of May, 2019.

                                  17

                                  18
                                                                                      Susan Y. Soong
                                  19                                                  Clerk of Court
                                  20

                                  21
                                                                                      By: ________________________
                                  22                                                      Nikki D. Riley
                                                                                          Deputy Clerk to the Honorable
                                  23                                                      HAYWOOD S. GILLIAM, JR.
                                  24

                                  25

                                  26
                                  27

                                  28
